Citation Nr: 0114765	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  01-00 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $329.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel






INTRODUCTION

The veteran had active service from February 1950 to February 
1954.  

This appeal arises out of a July 2000 decision that denied 
the veteran's request for a waiver of recovery of an 
overpayment of pension benefits.  The veteran expressed his 
disagreement with this decision in August 2000, and after a 
statement of the case was issued, he perfected an appeal 
regarding this matter in January 2001, upon the receipt at 
the RO of a VA Form 9 (Appeal to Board of Veterans' Appeals).  
The case was subsequently forwarded to the offices of the 
Board of Veterans' Appeals (Board) in Washington, DC for its 
consideration.  


FINDINGS OF FACT

1.  All evidence necessary for a decision with respect to the 
issue on appeal has been obtained by the RO.  

2.  In November 1997, the veteran was granted pension 
benefits.  

3.  In December 1999, the veteran informed the RO of the 
income he received in August 1999. 

4.  The income the veteran earned in August 1999, was 
excessive for the receipt of continued pension benefits.

5.  The RO terminated the veteran's pension, effective from 
January 1, 1999.  

6.  There is no evidence that the veteran's 1999 income was 
excessive for the receipt of pension benefits prior to August 
1999.  

7.  The veteran was not entitled to receive pension benefits 
after August 1999, but since that time his financial position 
has measurably deteriorated, and the amount of pension 
benefits he received after August 1999 is so small, it may 
not be found that his receipt of those benefits resulted in 
his being unjustly enriched in a meaningful way.


CONCLUSIONS OF LAW

1.  That portion of an overpayment of pension benefits in the 
calculated amount of $220 attributable to the period from 
January 1999 through August 1999 was not properly created.  
38 C.F.R. § 3.660(2) (2000).

2.  Collection of that portion of an overpayment of pension 
benefits in the calculated amount of $109 attributable to the 
period from September 1999 to January 2000 would be against 
equity and good conscience. 38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. §§ 1.963, 1.965(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record in this case shows that in November 
1997, it was determined the veteran was entitled to pension 
benefits on account of his inability to secure and follow a 
substantially gainful occupation.  These benefits are paid at 
a rate to make up the difference between countable annual 
income from other sources, and the maximum annual rate at 
which VA pension benefits are paid.  Thus, a rise in income 
from other sources would require a corresponding reduction in 
the payment of VA pension benefits.  At the time of the 
veteran's initial grant of benefits, he was apparently 
already in receipt of benefits from the Social Security 
Administration, paid at an annual rate that nearly equaled 
the annual rate at which VA pension benefits were paid.  As 
such, the veteran's monthly VA pension benefits have been 
relatively small, with the record indicating his VA payments 
as less than $30 per month since July 1997.  

The events leading to the overpayment at issue apparently 
began in December 1999, when the veteran submitted a VA Form 
21-0516 (Improved Pension Eligibility Verification Report) on 
which he reported, in pertinent part, that he took a 
temporary job in August 1999, for which he was paid $1016.  
This had the effect of raising the veteran's annual income 
for 1999, above the maximum annual rate at which VA pension 
was paid.  Accordingly, in February 2000, the RO advised the 
veteran that his pension benefits were being terminated, 
effective January 1, 1999.  This action created the 
overpayment at issue, i.e., the total amount of pension 
benefits paid the veteran in 1999, and in January 2000.  This 
amount was $329.  The veteran requested waiver of the 
recovery of this overpayment, and it was the denial of this 
request that brought about the present appeal.  

It is settled law that whether a debt has been properly 
created is an implicit issue in a request for a waiver of 
recovery of that debt.  See Schaper v. Derwinski, 1 Vet.App. 
430 (1991).  In this case, the veteran has pointed out that 
while he may have had excessive income in 1999 for the 
continued receipt of VA pension benefits, his excessive 
income was not earned until August 1999.  Since he had no 
idea he was going to work before he was asked to, he 
questioned the propriety of terminating his pension prior to 
August.  

Applicable criteria provide that where a reduction or 
discontinuance of a running award of improved pension is 
required because of an increase in income, the reduction or 
discontinuance shall be made effective the end of the month 
in which the increase occurred.  38 C.F.R. § 3.660(2).  Here, 
the evidence shows that the increased income that resulted in 
the veteran exceeding the annual rate at which VA pension 
benefits could be paid, was earned in August 1999.  Under 
those circumstances, the discontinuance of his pension award 
should not have been made before August 31, 1999.  Since, 
however, the RO terminated the veteran's pension effective 
from January 1, 1999, eight months earlier, approximately two 
thirds of the amount of the debt at issue have been 
improperly included in the amount considered by the RO to be 
owed by the veteran.  Accordingly, the Board finds that the 
portion of the overpayment of benefits in the calculated 
amount of $220, attributable to the period from January 1999 
to August 1999, was not properly created.  This results in an 
actual overpayment of only $109, arising from payments made 
to the veteran from September 1999 to January 2000.  

Turning to the question of whether recovery of this $109 
should be waived, applicable criteria provide that an 
overpayment may not be waived if there is an indication of 
fraud, misrepresentation or bad faith in the creation of the 
overpayment.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962, 
1.965(b).  In this case, the RO specifically found in its 
July 2000 decision that fraud, misrepresentation or bad faith 
had not been shown; consequently, the remaining issue is 
whether it would be against equity and good conscience to 
require repayment of the debt.

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights; the decision reached 
should not be unduly favorable or adverse to either side.  38 
C.F.R. § 1.965(a).  In making this determination, the facts 
and circumstances in a particular case must be weighed 
carefully.  Different factors must be considered, including, 
but not limited to, the relative fault of the debtor, 
weighing such fault against any fault on the Government's 
part, whether there was any unjust enrichment or detrimental 
reliance, whether there would be undue financial hardship 
resulting from recovery of the overpayment from the veteran, 
and whether recovery of the overpayment would defeat the 
purpose of benefits otherwise authorized.  38 C.F.R. § 
1.965(a); Ridings v. Brown, 6 Vet.App. 544 (1994).

Considering the foregoing factors, it must be acknowledged 
that because of the veteran's receipt of certain income in 
August 1999, he received VA pension benefits to which he was 
not entitled for the remainder of the year.  It must also be 
acknowledged that his failure to timely report his receipt of 
this income, prevented the RO from acting sooner to 
discontinue his pension payments so as to avoid the 
overpayment at issue.  Nevertheless, other evidence in the 
record demonstrates that the veteran only completed an 8th 
grade education.  As such, his neglect in immediately 
advising the RO of the income he received from his temporary 
employment in August 1999, is to certain degree somewhat 
mitigated.  Furthermore, it has to be observed that at that 
end of that calendar year, as he apparently had in previous 
years, the veteran faithfully provided the RO with a pension 
eligibility verification report, on which he detailed his 
August 1999 income.  This clearly shows that there was no 
attempt on the veteran's part to conceal this income, or that 
he was otherwise attempting to receive benefits to which he 
knew he was not entitled.  Likewise, the amount of the 
overpayment now at issue is relatively small; negating any 
argument that the veteran enjoyed some form of significant 
unjust enrichment in these events.  Further, while the 
veteran has not submitted an itemized financial status 
report, he has indicated that his circumstances required him 
to sell his interest in his home in 1999, and that in a 
year's time, his proceeds from that sale have dwindled by 
almost 40 percent.  In the Board's view, the weight of all 
these factors favors waiver, and that there are no other 
factors involving equity and good conscience that weigh 
against this conclusion.  Accordingly, recovery of the 
remainder of the overpayment in the amount of $109 would be 
against good conscience, and is waived.


ORDER

That portion of an overpayment of pension benefits 
attributable to the period from January 1999 through August 
1999 was not properly created.

Waiver of recovery of the remainder of the overpayment of 
pension benefits paid for the period from September 1999 
through January 2000, is granted.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 

